ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                  )
                                             )
Dashti Sanat Company                         ) ASBCA No. 62457
                                             )
Under Contract No. W56KGZ-19-P-6049          )

APPEARANCE FOR THE APPELLANT:                    Salma William Saikaly, Esq.
                                                  Willoughby Hills, OH


APPEARANCES FOR THE GOVERNMENT:                  Scott N. Flesch, Esq.
                                                  Army Chief Trial Attorney
                                                 MAJ Aaron McCartney, JA
                                                  Trial Attorney

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: September 23, 2021




                                              MICHAEL N. O’CONNELL
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals
      I certify that the foregoing is a true
copy of the Order of Dismissal of the Armed Services Board of Contract Appeals in
ASBCA No. 62457, Appeal of Dashti Sanat Company, rendered in conformance with the
Board’s Charter.

      Dated: September 27, 2021


                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals